Citation Nr: 1221794	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected loose bodies and surgical scar status post right knee anterior cruciate ligament repair.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to January 2007.  He had an unverified period of service with the Air Force Reserves from June 1996 to May 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claims.  

The Veteran has raised the issue of entitlement to service connection for a left knee disorder as secondary to his service-connected right knee disability (loose bodies and surgical scar status post right knee anterior cruciate ligament repair).  See October 2008 VA Form 9.  The RO did not adjudicate the claim on a secondary basis.  See June 2007 rating decision; September 2008 statement of the case (SOC); October 2009 supplemental SOC (SSOC).  A new theory of establishing entitlement to a benefit for the same disability constitutes the same claim and does not establish the existence of a separate claim or an incompletely adjudicated claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006).  As there is no prejudice to the Veteran in the Board considering his claim on a secondary basis in the first instance, it will proceed accordingly.  

The Veteran requested a Board hearing on his VA Form 9.  He was scheduled for a personal hearing in April 2011, but requested that it be rescheduled.  A video conference hearing was subsequently scheduled for June 2011, but the Veteran failed to report.  As the record does not indicate the Veteran has requested that the June 2011 hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is no competent evidence of record establishing that the Veteran has a current disability involving his left knee. 

2.  There is no competent evidence of record establishing that the Veteran has a current disability involving his low back. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a May 2007 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service treatment records have been associated with the claims folder and he was afforded a VA examination in conjunction with his claims.  He has not identified any post-service treatment, though asked to do so.  See May 2007 letter.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

No further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a left knee disorder, which he contends is related to service.  He reports that left knee pain began after right knee surgery during service, worsened after mandatory running activities, as evidenced by his medical records, and is secondary to right knee surgery.  The Veteran contends that his left knee pain was not detected by the VA examiner because it usually occurs after exercise.  See October 2008 VA Form 9.  He asserts that left knee pain is ongoing and the only question is one of its severity, not its existence.  See November 2009 statement in support of claim.  

Service treatment records clearly document complaints related to the Veteran's left knee.  See May 2006 health record (impression of bilateral lateral knee pain associated with impact activity); December 2006 health record (complaint of left knee pain; assessment of joint pain, localized in the knee, now resolved).  

The Veteran underwent a VA examination in May 2007.  He reported a left knee condition since July 2004, which was not due to injury or trauma but occurred from favoring the right leg after right knee surgery, with current stiffness, fatigability, and pain.  Pain, which was noted to occur constantly and was localized and aching in nature, was the Veteran's main complaint.  The examiner conducted a detailed physical examination and reported findings on a left knee x-ray, which was within normal limits.  The examiner determined that there was no diagnosis related to the claimed left knee condition because there was no pathology on which to render a diagnosis.  

The left knee x-ray reported by the VA examiner is of record.  Standard views showed no significant arthritic change; no fracture, subluxation, or destructive process identified; and there were no abnormal periarticular or intraarticular calcifications seen.  

The Veteran's service treatment records document complaints related to left knee pain.  The application of 38 C.F.R. § 3.303, however, has an explicit condition that the Veteran must have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  The VA examiner indicated that there was no left knee pathology on which to render a diagnosis.  In addition, while the Board acknowledges the Veteran's competent and credible complaints of ongoing left knee pain since his discharge from service, pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent evidence establishing that the Veteran has a current disability involving his left knee, service connection for a left knee disorder is not warranted.  See 38 C.F.R. §§ 3.303, 3.310.  

The Veteran also seeks entitlement to service connection for a low back disorder, which he contends is related to service.  He asserts that his existing condition is exacerbated by activity and was not detected at all times by the VA examiner.  See October 2008 VA Form 9.  The Veteran contends that pain/strain is documented in his service treatment records and is ongoing.  As with the knee, he asserts that the only question is the severity of his pain/strain, not its existence.  See November 2009 statement in support of claim.  

Service treatment records clearly document a complaint related to the Veteran's low back during his unverified period of service with the Air Force Reserves.  See June 1996 health record (injured back playing soccer and had lumbar strain; resolved with conservative treatment; assessment of resolved back strain).  The service treatment records associated with his period of active duty are devoid of reference to complaint of, or treatment for, any problems with the Veteran's low back.  

The Veteran underwent a VA examination in May 2007.  He reported lower back strain that had existed for 11 years with current stiffness.  The Veteran also asserted that due to his spine condition, he had suffered from pain located at the base of his spine for 11 years.  This pain, which was noted to occur two times per week lasting two days and was localized and aching in nature, was the Veteran's main complaint.  The examiner conducted a detailed physical examination and reported findings on a lumbar spine x-ray, which was within normal limits.  The examiner determined that there was no diagnosis related to the claimed lower back strain because there was no pathology on which to render a diagnosis.  

The lumbar spine x-ray reported by the VA examiner is of record.  The five views obtained were limited secondary to the Veteran's body habitus, which resulted in a significant decrease in fine bony detail.  No gross abnormalities were identified.  

The Veteran reports that he had ongoing lower back pain after the documented back strain that occurred during his unverified period of service with the Air Force Reserves.  While the Board acknowledges the Veteran's competent and credible complaints of ongoing low back pain during, and since his discharge from, service, the application of 38 C.F.R. § 3.30, has an explicit condition that the Veteran must have a current disability.  See Rabideau, 2 Vet. App. at 143.  The VA examiner indicated that there was no low back pathology on which to render a diagnosis.  In addition, pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  In the absence of competent evidence establishing that the Veteran has a current disability involving his low back, service connection for a low back disorder is not warranted.  See 38 C.F.R. § 3.303.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a low back disorder is denied.  


REMAND

Additional development is needed pertaining to the Veteran's claim for service connection for a left shoulder disorder.  

The Veteran seeks service connection for left shoulder joint instability/tear.  See March 2007 VA Form 21-526.  An in-service magnetic resonance imaging (MRI) of the Veteran's left shoulder revealed a superior labral tear with extension to the posterior labral or extension to the long head of the biceps tendon.  See September 2006 imaging report.  The following month, an x-ray of the left shoulder showed anatomic alignment without evidence of significant degenerative, inflammatory, or traumatic changes and the glenohumeral and acromioclavicular joints appeared normal.  The impression was normal shoulder.  The Veteran was seen at a later date in October 2006 with complaint of left shoulder pain.  The examiner reported that he and another doctor had reviewed the MRI and noted an area of suspicion on the anterior superior aspect of the labrum, but it appeared to be a normal variant.  The assessment was left shoulder instability; questionable whether it is a SLAP (superior labral anteroposterior tear).  

During the May 2007 VA examination, the Veteran reported suffering from a SLAP tear of the left shoulder.  The examiner ordered x-ray of the left shoulder and reported that the findings were within normal limits.  The actual imaging report referenced by the examiner is of record and indicates that standard views of the left shoulder showed no significant arthritic change; no fracture, subluxation, or destructive process was identified; and no abnormal periarticular or intraarticular calcifications were seen.  The examiner indicated that there was no diagnosis because there was no pathology on which to render a diagnosis.

The May 2007 VA examination was inadequate in the sense that only a left shoulder x-ray was ordered.  X-ray would not show any defect related to a non-skeletal anatomical part of the body, such as the labrum and/or biceps tendon.  The claim should be remanded in order to schedule the Veteran for a more comprehensive VA examination of his left shoulder.  

As the claim is being remanded, VA should again ask the Veteran to identify any VA or non-VA treatment he has received specific to his left shoulder since his January 2007 discharge from service.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA treatment he has received specific to his left shoulder since his January 2007 discharge from service.  

2.  Schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary tests, including MRI, if indicated, should be conducted. 

The examiner should identify all left shoulder disorders and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disorder had its onset during active service or is related to any in-service disease, event, or injury.

A rationale for any opinion expressed must be provided. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


